IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,757 & 74,758


EX PARTE WENDELL KEITH WHITE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM HARRIS COUNTY




 Meyers, J., filed a concurring opinion.
 
CONCURRING OPINION


	I agree with the majority's holding that the applicant was not denied effective
assistance of counsel.  I write separately to note that this claim could have been raised on
direct appeal and thus the decision to consider the merits in this case conflicts with the
recent holding in Ex Parte Townsend,137 S.W.3d 79, 81-2 (Tex. Crim. App. 2004), in
which this Court stated, "when a defendant has an adequate remedy at law for his claim, he
may not raise the claim in an application for a writ of habeas corpus."
								Meyers, J.
Publish
Filed: September 29, 2004